DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment filed May 10, 2022 has been entered.
Response to Amendment, Arguments/Remarks, and Request for Reconsideration
Applicant’s amendment to Claims 1, 8, and 14 have been entered. Claims 2-3, 9-10, and 15-16 were canceled. Claims 1, 4-8, 11-14, and 17-19 remain pending in the application and are provided to be examined upon their merits.
Applicant’s amendments to the Claims have overcome each and every rejection under 35 U.S.C. § 103.
Allowable Subject Matter
Claims 1, 4-8, 11-14, and 17-19 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  Under the 2019 Revised Patent Subject Matter Eligibility Guidance as has been currently administered through the USPTO, the Claims qualify as eligible subject matter that is not herein rejected by the USPTO under 35 U.S.C. 101 under the  USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance applicable during examination before the USPTO. Regarding the independent Claims, the differences between the claimed invention and the cited prior art are such that the claimed invention as a whole would not have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains as evidenced by the prosecution record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20040010665 A1 by Agarwal, Sachin et al. discloses Employing local data stores to maintain data during workflows.
USPGPub No. US 20200013053 A1 by AMIN; Chaitanya Tushar discloses CONTROLLING ASSET ACCESS BASED ON PAYMENTS VIA A DISTRIBUTED LEDGER.
USPGPub No. US 20180159845 A1 by Aronov; Evgeny et al. discloses SYSTEMS AND METHODS TO FACILITATE CERTIFICATE AND TRUST MANAGEMENT ACROSS A DISTRIBUTED ENVIRONMENT.
USPGPub No. US 20190378134 A1 by Asari; Qurratul Ain Shams discloses ANNOTATIONS FOR PROTOCOL FLOW IMPLEMENTING TRANSACTIONS OF A DISTRIBUTED LEDGER SYSTEM.
USPGPub No. US 20200235947 A1 by Baykaner; Khan et al. discloses CHANGING SMART CONTRACTS RECORDED IN BLOCK CHAINS.
USPGPub No. US 20190228665 A1 by Bosworth; Jeffrey discloses Blockchain Airspace Management for Air Taxi Services.
USPGPub No. US 20190130398 A1 by Brown; Richard G. discloses REISSUING OBLIGATIONS TO PRESERVE PRIVACY.
USPGPub No. US 20190319798 A1 by Chalkias; Konstantinos discloses BLOCKCHAIN POST-QUANTUM SIGNATURE SCHEME.
USPGPub No. US 20190295050 A1 by Chalkias; Konstantinos discloses WEIGHTED MULTIPLE AUTHORIZATIONS.
USPGPub No. US 20200082361 A1 by Chan; Chun Fai et al. discloses SYSTEM AND METHOD FOR CONTROLLING A LEDGER OF TRANSACTIONS.
USPGPub No. US 20190020729 A1 by Chen; Rui et al. discloses METHOD, APPARATUS, AND ELECTRONIC DEVICE FOR PROCESSING CONSENSUS REQUESTS IN A BLOCKCHAIN CONSENSUS NETWORK.
USPGPub No. US 20200162448 A1 by DASIKA VENKATA DEVI; Phanindra Krishna Rao et al. discloses DISTRIBUTED LEDGER-BASED PROFILE VERIFICATION.
USPGPub No. US 20190130483 A1 by de Jong; Brent William discloses METHOD OF TOKENIZATION OF ASSET-BACKED DIGITAL ASSETS.
USPGPub No. US 20160142213 A1 by DENIAUD; Thierry et al. discloses AUTHENTICATION SERVICE AND CERTIFICATE EXCHANGE PROTOCOL IN WIRELESS AD HOC NETWORKS.
USPGPub No. US 20200202312 A1 by DESTEFANIS; Giuseppe et al. discloses METHOD AND SYSTEM FOR SELECTIVELY USING NETWORK CODING FOR PROPAGATING TRANSACTIONS IN A BLOCKCHAIN NETWORK.
USPGPub No. US 20200162550 A1 by DESTEFANIS; Giuseppe et al. discloses FAST PROPAGATION OF RECENT TRANSACTIONS OVER A BLOCKCHAIN NETWORK.
USPGPub No. US 20200244472 A1 by DINKELAKER; Tom et al. discloses INCREMENTAL BILLING WITH BLOCKCHAINS.
USPGPub No. US 20200242604 A1 by Falk; Rainer discloses TRANSACTION SELECTION DEVICE FOR SELECTING BLOCKCHAIN TRANSACTIONS.
USPGPub No. US 20200117585 A1 by FALK; RAINER discloses METHOD AND APPARATUS FOR COMPUTER-AIDED TESTING OF A BLOCKCHAIN.
USPGPub No. US 20200021443 A1 by FALK; RAINER discloses METHOD AND TIMER FOR PROVIDING SECURITY-PROTECTED TIME INFORMATION.
USPGPub No. US 20200387622 A1 by Falk; Rainer discloses DEVICES FOR PROVIDING A SET OF CRYPTOGRAPHICALLY SECURED AND FILTERED AND SORTED TRANSACTION DATA SETS OF A BLOCK OF A BLOCKCHAIN.
USPGPub No. US 20200293361 A1 by Falk; Rainer discloses METHOD AND DISTRIBUTED DATABASE SYSTEM FOR COMPUTER-AIDED EXECUTION OF A PROGRAM CODE.
USPGPub No. US 20200389321 A1 by FLETCHER; John et al. discloses SECURE RE-USE OF PRIVATE KEY FOR DYNAMIC GROUP OF NODES.
USPGPub No. US 20180137512 A1 by GEORGIADIS; Ioannis et al. discloses NETWORK NODE AUTHENTICATION.
USPGPub No. US 20200396089 A1 by GUO; Rui et al. discloses DIGITAL CERTIFICATE MANAGEMENT METHOD AND APPARATUS, COMPUTER DEVICE, AND STORAGE MEDIUM.
USPGPub No. US 20200382326 A1 by GUO; Rui et al. discloses DIGITAL CERTIFICATE VERIFICATION METHOD AND APPARATUS, COMPUTER DEVICE, AND STORAGE MEDIUM.
USPGPub No. US 20210027289 A1 by Guo; Rui et al. discloses ASSET TRANSACTION METHOD, STORAGE MEDIUM, AND COMPUTER DEVICE.
USPGPub No. US 20210021419 A1 by GUO; Rui et al. discloses METHOD AND APPARATUS FOR ELECTING REPRESENTATIVE NODE DEVICE, COMPUTER DEVICE, AND STORAGE MEDIUM.
USPGPub No. US 20200076595 A1 by Hathorn; Roger G. et al. discloses AUTOMATIC RE-AUTHENTICATION OF LINKS USING A KEY SERVER.
USPGPub No. US 20170352012 A1 by Hearn; Michael Christopher et al. discloses SECURE PROCESSING OF ELECTRONIC TRANSACTIONS BY A DECENTRALIZED, DISTRIBUTED LEDGER SYSTEM.
USPGPub No. US 20170331896 A1 by HOLLOWAY; Barry et al. discloses METHODS AND SYSTEMS FOR PROCESSING ASSETS.
USPGPub No. US 20180359089 A1 by Innes; Timothy et al. discloses BLOCKCHAIN-BASED SOCIAL MEDIA HISTORY MAPS.
USPGPub No. US 20210037100 A1 by Jetzfellner; Thomas discloses METHOD AND CONTROL SYSTEM FOR CONTROLLING AND/OR MONITORING DEVICES.
USPGPub No. US 20200351116 A1 by Jetzfellner; Thomas discloses METHOD AND CONTROL SYSTEM FOR CONTROLLING AND/OR MONITORING DEVICES.
USPGPub No. US 20190295336 A1 by Jones; Nicholas William discloses BLOCKCHAIN CONFIGURATION HISTORY FOR VEHICLE MAINTENANCE, MODIFICATION, AND ACTIVITY TRACKING.
USPGPub No. US 20190019183 A1 by Karame; Ghassan et al. discloses METHOD FOR MANAGING DATA IN A NETWORK OF NODES.
USPGPub No. US 20190295049 A1 by Karame; Ghassan et al. discloses SYSTEM AND METHOD FOR SECURE TRANSACTION VERIFICATION IN A DISTRIBUTED LEDGER SYSTEM.
USPGPub No. US 20110238987 A1 by Kherani; Arzad A. et al. discloses ADAPTIVE CERTIFICATE DISTRIBUTION MECHANISM IN VEHICULAR NETWORKS USING FORWARD ERROR CORRECTING CODES.
USPGPub No. US 20110238986 A1 by Kherani; Arzad A. et al. discloses ADAPTIVE CERTIFICATE DISTRIBUTION MECHANISM IN VEHICULAR NETWORKS USING VARIABLE INTER-CERTIFICATE REFRESH PERIOD.
USPGPub No. US 20180115413 A1 by KING; David J. discloses METHOD AND SYSTEM FOR FAST TRACKING NAVIGATION OF BLOCKCHAINS VIA DATA MANIPULATION.
USPGPub No. US 20200266989 A1 by KRCMARICIC-BARACKOV; Peter et al. discloses AN AD-HOC NETWORK.
USPAT No. US 10095888 B1 to Lee; Jonathan et al. discloses Secure decentralized system utilizing smart contracts, a blockchain, and/or a distributed file system.
USPGPub No. US 20180262351 A1 by LIU; Bo et al. discloses CONTENT DELIVERY NETWORK PROCESSING METHOD, CONTENT DELIVERY NETWORK, DEVICE, AND STORAGE MEDIUM.
USPGPub No. US 20200374135 A1 by Lu; Frank Yifan Chen et al. discloses Blockchain-Based Secure Transaction Method, Electronic Device, System and Storage Medium.
USPGPub No. US 20190342077 A1 by McMurdie; Kevin et al. discloses APPARATUS AND METHOD FOR USING BLOCKCHAINS TO ESTABLISH TRUST BETWEEN NODES IN INDUSTRIAL CONTROL SYSTEMS OR OTHER SYSTEMS.
USPGPub No. US 20200201683 A1 by MUSKAL; Tal et al. discloses SYSTEMS AND METHOD FOR MANAGING MEMORY RESOURCES USED BY SMART CONTRACTS OF A BLOCKCHAIN.
USPGPub No. US 20200076571 A1 by Natarajan; Senthilnathan et al. discloses CHECKPOINTING FOR INCREASING EFFICIENCY OF A BLOCKCHAIN.
USPGPub No. US 20200073962 A1 by Natarajan; Senthilnathan et al. discloses CHECKPOINTING FOR INCREASING EFFICIENCY OF A BLOCKCHAIN.
USPGPub No. US 20200073758 A1 by Natarajan; Senthilnathan et al. discloses CHECKPOINTING FOR INCREASING EFFICIENCY OF A BLOCKCHAIN.
USPGPub No. US 20190319928 A1 by Nesbit; Matthew discloses ENHANCING SECURITY OF COMMUNICATIONS DURING EXECUTION OF PROTOCOL FLOWS.
USPGPub No. US 20200193764 A1 by Ovalle; Gregory discloses INSTANT GAMES BASED ON DISTRIBUTED LEDGER.
USPGPub No. US 20200057417 A1 by PING; JIAN et al. discloses BLOCKCHAIN-BASED OPTIMIZATION METHOD FOR COMPLEX SCENARIOS IN ENERGY SYSTEM.
USPGPub No. US 20210021424 A1 by PUNAL; Oscar et al. discloses TECHNIQUE FOR COMPUTING A BLOCK IN A BLOCKCHAIN NETWORK.
USPGPub No. US 20190036712 A1 by Qiu; Honglin discloses DIGITAL CERTIFICATE MANAGEMENT METHOD, APPARATUS, AND SYSTEM.
USPGPub No. US 20210055718 A1 by Rathgeb; Andreas et al. discloses COMPUTER-IMPLEMENTED METHOD FOR PROVIDING DATA, IN PARTICULAR FOR CONFORMITY TRACKING.
USPGPub No. US 20200021446 A1 by ROENNOW; Troels et al. discloses SECURE DE-CENTRALIZED DOMAIN NAME SYSTEM.
USPGPub No. US 20190384748 A1 by Roennow; Troels et al. discloses VOTING-CONSENSUS DISTRIBUTED LEDGER.
USPGPub No. US 20180227275 A1 by RUSSINOVICH; Mark et al. discloses ESTABLISHMENT OF CONSORTIUM BLOCKCHAIN NETWORK.
USPGPub No. US 20180349621 A1 by Schvey; Jeffrey et al. discloses DISTRIBUTED PRIVATELY SUBSPACED BLOCKCHAIN DATA STRUCTURES WITH SECURE ACCESS RESTRICTION MANAGEMENT.
USPGPub No. US 20200090140 A1 by Seol; Soo Kyoung et al. discloses CROWDFUNDING METHOD BASED ON BLOCK CHAIN FOR CREATING GAME AND CROWDFUNDING SYSTEM FOR IMPLEMENTING CROWDFUNDING SERVICE ENVIRONMENT.
USPGPub No. US 20200067708 A1 by Subba; Girish Banavathi Venkata discloses METHOD FOR ENSURING SECURITY OF AN INTERNET OF THINGS NETWORK.
USPGPub No. US 20190354977 A1 by Tang; Qiang discloses CONSENSUS VERIFICATION METHOD AND DEVICE.
USPGPub No. US 20200134206 A1 by Thekadath; Ajith et al. discloses SYSTEMS AND METHODS FOR CREATING MULTIPLE RECORDS BASED ON AN ORDERED SMART CONTRACT.
USPGPub No. US 20090249062 A1 by Thomas; Shanthi E. et al. discloses METHOD AND APPARATUS FOR DISTRIBUTING CERTIFICATE REVOCATION LISTS (CRLs) TO NODES IN AN AD HOC NETWORK.
USPGPub No. US 20190251573 A1 by TOYOTA; Masatake et al. discloses SYSTEMS AND METHODS OF VERIFYING CREDENTIALS OF AIRCRAFT PERSONNEL USING A BLOCKCHAIN COMPUTER SYSTEM.
USPGPub No. US 20200372158 A1 by WANG; Jinsong et al. discloses BLOCKCHAIN-BASED SOFTWARE VERSION DATA MANAGEMENT SYSTEM AND ESTABLISHING METHOD THEREOF.
USPGPub No. US 20190370486 A1 by Wang; Jiyuan et al. discloses BLOCKCHAIN-BASED TRANSACTION PROCESSING METHOD AND APPARATUS.
USPGPub No. US 20190370806 A1 by Wang; Jiyuan et al. discloses BLOCKCHAIN-BASED TRANSACTION PROCESSING METHOD AND APPARATUS, AND ELECTRONIC DEVICE.
USPAT No. US 10554414 B1 to Winarski; Tyson York discloses Material exchange format MXF file augmented with blockchain hashing technology.
USPGPub No. US 20200084041 A1 by Xu; Yiji discloses Automated Blockchain Protocol Update.
USPGPub No. US 20190372985 A1 by ZAMORA DURAN; EDGAR A. et al. discloses SENSITIVE INFORMATION ACCESSIBILITY IN BLOCKCHAIN.
USPGPub No. US 20200387503 A1 by Zhang; Yu et al. discloses Blockchain Maintenance Method and Apparatus, Server, and Computer-Readable Storage Medium.
USPGPub No. US 20170346833 A1 by ZHANG; Zhihui discloses BLOCKCHAIN-BASED SYSTEM, AND ELECTRONIC APPARATUS AND METHOD IN THE SYSTEM.
USPAT No. US 9960923 B2 to Zombik; Laszlo discloses Handling of digital certificates.
    
        
            
                                
            
        
    


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Wednesday from 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        05/18/2022